STATE OF LOUISIANA


                                    COURT OF APPEAL


                                       FIRST CIRCUIT


                                     NO. 2021 CA 0578


           TERREBONNE PARISH CONSOLIDATED GOVERNMENT


                                           VERSUS


       DUVAL, FUNDERBURK, SUNDBERY, RICHARD & WATKINS,
      APLC AND STANWOOD R. DUVAL, ST. MARTIN & BOURQUE,
           LLC AND CHARLES C. BOURQUE, JOSEPH L. WAITZ, JR.,
           DISTRICT ATTORNEY TERREBONNE PARISH, 32ND JDC

                                               Judgment Rendered:       FEB 18 2022



                                       On Appeal from the
                                   32nd Judicial District Court
                             Parish of Terrebonne, State of Louisiana
Vi
                                           No. 188363


                    The Honorable Randall L. Bethancourt, Judge Presiding



     Julius P. Hebert, Jr.                          Attorneys for Plaintiffs/ Appellants,
     Brian J. Marceaux                              Terrebonne Parish Consolidated
     Derick A. Bercegeay                            Government, Julius P. Hebert, Jr.,
     Harley Papa                                    and Patrick Yancey
     Houma, Louisiana
     and

     Patrick H. Yancey
     Houma, Louisiana




     Christopher H. Riviere                         Attorneys for Defendant/ Appellee,
     William N. Abel                                Joseph L. Waitz, Jr., in his official
     Todd M. Magee                                  capacity as District Attorney for
     Riviere Abel                                   Terrebonne Parish
     Thibodaux, Louisiana




     Danna E. Schwab                                Attorneys for Defendants/ Appellees,
     Patricia Reeves Floyd                          Duval, Funderburk, Sundbery,
     Houma, Louisiana                               Richard & Watkins, APLC,
                                                    Stanwood R. Duval, St. Martin &
                                                    Bourque, LLC, and Charles C. Bourque


                                                                    S
Donald T. Carmouche                                Attorneys for Defendants/ Appellees,
Victor L. Marcello                                 Talbot, Carmouche & Marcello, APLC,
John H. Carmouche                                  John H. Carmouche, and
William R. Coenen, III                             Victor L. Marcello
Brian T. Carmouche

Todd J. Wimberley
Ross J. Donnes
D. Adele Owen
Leah C. Poole
Caroline H. Martin
Christopher D. Martin
Michael L. Heaton
Baton Rouge, Louisiana



                                          E3EMEM3




                 BEFORE: LANIER, WOLFE, AND BURRIS,, JJ.




       The Honorable William J. Burris, retired, is serving pro tempore by special appointment
of the Louisiana Supreme Court.

                                              N
WOLFE, J.


        Terrebonne Parish Consolidated Government ( TPCG) appeals the trial court' s


judgment that sustained exceptions of no cause of action and dismissed its claims


asserted under the Louisiana public records law. We affirm in part and reverse in


part.




                                        FACTS


        In January 2019, the Secretary for the Louisiana Department of Natural

Resources ( DNR),     appointed Joseph L. Waitz, the District Attorney for Terrebonne

Parish, as his special designee under Louisiana' s State and Local Coastal Resources


Management Act of 1978 ( SLCRMA). SLCRMA, set forth in La. R.S. 49: 214. 21 et


seq.,   generally establishes a permitting program for the use of coastal resources

within Louisiana' s coastal zone and authorizes the imposition of civil liability and

damages, including environmental restoration measures, for violations. See La. R.S.

49: 214. 30A( 1);   La. R. S. 49: 214. 36E; see also Parish of Plaquemines v. Chevron

USA, Incorporated, 7 F. 4th 362, 365- 66 ( 5th Cir. 2021).    The appointment letter


explained that in 2016, Louisiana' s Governor and Attorney General urged parishes

with potentially significant SLCRMA claims to retain counsel and begin an

evaluation of their damages to be used in the event of future settlement negotiations;

however,     the preliminary work done by Terrebonne Parish appeared to be

inadequate. Thus, the DNR secretary determined it was appropriate to appoint Waitz

his special designee for the limited purpose of investigating any historic SLCRMA

violations by oil and gas exploration and production companies in Terrebonne Parish

and evaluating resulting damages. Waitz was instructed to prepare a damage model

and report his findings to the DNR secretary.

        Waitz accepted the appointment and, pursuant thereto, entered a legal services


contract with the law firms of Duval, Funderburk, Sundbery, Richard &        Watkins,


APLC,     represented by Stanwood R.      Duval, and St. Martin &     Bourque, LLC,


                                            3
represented by Charles C. Bourque. The firms were engaged to represent Waitz with

regard to SLCRMA claims, including claims for land loss, environmental damage,

restoration costs, and injunctive relief against oil, gas, and pipeline companies. The


contracted legal services entailed an investigation to determine whether any persons

or legal entities had violated SLCRMA as applied to uses or activities in the coastal


zone of Terrebonne Parish. The law firms were directed to make recommendations


to Waitz regarding the appropriate legal actions to be taken to pursue claims.     The


contract provided that one of its principal purposes was " to ensure that the parish of

Terrebonne is protected to the fullest extent possible in the event that general,


statewide or regional litigation or settlement discussions occur which may result in

recovery or relief to which [Terrebonne Parish] may also be entitled."    The contract


set forth the parties' agreement that " all reasonable and appropriate efforts [ would]


be made to achieve a negotiated settlement of any and all disputes with regard to

 SLCRMA claims]";     however, only Waitz would have the right to accept or reject

any settlement offers. The contract authorized the law firms to engage the services


of associate counsel under the same contractual terms.


      TPCG, Terrebonne Parish' s governing body, objected to Waitz' s appointment

under the SLCRMA provisions.        According to TPCG, the DNR secretary lacked

authority to appoint Waitz and the appointment unconstitutionally violated the

separation of powers doctrine.   TPCG further maintained that the resulting contract

between Waitz and the Duval and St. Martin law firms violated the Louisiana


Constitution by creating a monetary obligation for TPCG without following proper
procedures.
              Thus, TPCG filed suit against DNR, the secretary of DNR, and Waitz,

seeking declaratory and injunctive relief, including a declaration that the parish

attorney for Terrebonne Parish has the authority to represent TPCG with regard to

civil claims under SLCRMA. See Terrebonne Parish Consolidated Government




                                          4
v. Louisiana Department of Natural Resources, 2021- 0486 (           La. App.    1st Cir.


12/ 30/ 21),    So. 3d (           2021 WL 6327370, * 1- 2).


       After TPCG filed that suit, attorneys for TPCG submitted a public records


request to Waitz, generally seeking documents relating to Waitz' s appointment as

the DNR secretary' s special designee; any documents relating to the investigation of

SLCRMA claims; expert reports or communications with experts pertaining to


Waitz' s   assignment      from   DNR;   correspondence,   documents,   and     contracts




pertaining to any legal representation on behalf of Terrebonne Parish or the state;

agreements, letters, emails, or writings pertaining to Waitz' s engagement of the

Duval and St. Martin law firms; any agreements for legal representation with any

other law firms; any agreements for legal representation in the lawsuit against DNR;

and any correspondence with the Attorney General or legal opinions from any person

related to Waitz' s authority to represent DNR or Terrebonne Parish pursuant to his

appointment.
                The attorneys representing TPCG also submitted public records

requests to Duval and Bourque, the respective representatives of the Duval and St.


Martin law firms, seeking documents relating to their investigation of SLCRMA

claims; documents relating to the legal services contract with Waitz; any and all

agreements, letters, and/ or writings pertaining to any legal representation between

them and the law firm Talbot, Carmouche, &            Marcello, APLC ( TCM);         and




documents relating to any legal representation by any other attorneys with respect to

SLCRMA.


       In response to the public records request, Waitz provided his appointment

letter from the DNR secretary, his letter of acceptance, and the legal services contract

he entered with the Duval and St. Martin law firms. Waitz advised that those were


the only documents maintained by his office and that any and all other requested

documents were in the possession of the Duval and/ or St. Martin law firms. The


attorneys with the Duval and St. Martin law firms each denied that they were a public

                                            5
body or the custodian of records for Waitz; therefore, each claimed no obligation to

provide any documents under the public records law.

       Later in 2019, a news article reported that TCM negotiated a $ 100 million


settlement agreement with the oil company Freeport-McMoRan in lawsuits filed by

six coastal parishes against oil and gas companies accused of violating state law and

damaging Louisiana' s coast. According to the article, the agreement was subject to

approval by TPCG and other coastal parish governments that were not parties to the

lawsuits but were included in the agreement because they had hired lawyers to

prepare damage models in case of settlement.             The article reported that TCM


expected the necessary approval, including TPCG' s, by year' s end. An attorney with

TCM, John H. Carmouche, was quoted as saying " The only way that the settlement

does not go through is if politicians kill it[.]"


       Following the article' s publication,        TPCG' s attorneys submitted public


records requests to Waitz, Duval, Bourque, and a TCM attorney alleged to be its

custodian of records, seeking production of any and all agreements with Freeport-

McMoRan concerning settlement of any coastal zone lawsuits. Waitz responded

that he was not in possession and was not aware of any public records that would be

responsive to the request.    Like Duval and Bourque, TCM' s representative denied


that TCM was subject to the public records law inasmuch as it was not a public body

or custodian thereunder and further noted that the requested documents would


undoubtedly be protected by the attorney work product or attorney-client privilege

and exempt from production.        Thereafter, TPCG' s attorneys submitted additional


public records requests to Waitz, Duval, and Bourque, seeking any records related

to negotiations, settlements, or confidentiality agreements with Freeport- McMoRan

that related to coastal issues for any parishes.




                                             on
        Unsatisfied with the responses to the public records requests, TPCG, through


its president and attorneys ( collectively " TPCG" ),2 instituted this suit to enforce its

alleged rights under the public records law. TPCG named as defendants: Waitz; the


Duval firm and Duval as its statutory custodian of records; the St. Martin firm and

Bourque as its statutory custodian of records; and TCM and John H. Carmouche as

its statutory custodian of records.'     TPCG alleged that as the district attorney, Waitz

is both a public official and an instrumentality of the state, which subjects him to the

public records law. TPCG alleged that because of their status as special counsel to


Waitz, the Duval and St. Martin firms were Waitz' s agents and instrumentalities of


DNR, making them subject to the public records law.               TPCG averred that the six


coastal parishes involved in the lawsuit against Freeport-McMoRan are public


bodies whose settlement documents are public records and, as the contracted agent


for those public bodies, TCM is a public body having custody or control of public

records.      Thus, TPCG contended, the defendants were obligated to produce the


requested public records, which they arbitrarily withheld. TPCG sought a writ of

mandamus, declaratory judgment, as well as injunctive relief. In response, each of

the defendants filed multiple exceptions, including exceptions of no cause of action.

        The trial court held a hearing on TPCG' s request for writ and mandamus and

the defendants' exceptions, then took the matters under advisement.' The trial court




2
        After exceptions of no right of action were filed that challenged whether TPCG was the
proper party plaintiff, the petition was amended to add as plaintiffs the attorneys who made the
public records requests on TPCG' s behalf. Our review is limited to the judgment before us that
sustained exceptions of no cause of action.   For simplicity, we refer to the plaintiffs herein as
    TPCG";   however, in doing so, we make no comment on any issues regarding any objection to
any plaintiff s right of action.

3
        Victor L. Marcello, individually and in his capacity as vice president of TCM, was later
added as a defendant.

4
        In the suit TPCG filed against DNR challenging Waitz' s appointment, the trial court also
sustained exceptions of no cause of action and dismissed TPCG' s action against the defendants.
In a related appeal, another panel of this court found that TPCG set forth a cause of action for
declaratory relief in that suit, reversed the trial court' s judgment, and remanded the matter for
further proceedings. See Terrebonne Parish Consolidated Government,             So. 3d at (  2021
WL 6327370 at * 4).

                                                7
provided extensive reasons for sustaining the exceptions of no cause of action filed

by the defendants. A final judgment sustaining the exceptions of no cause of action

and dismissing all claims asserted in this suit was signed on March 27, 2021.               TPCG


now appeals.



                                          DISCUSSION


        The exception of no cause of action tests the legal sufficiency of the petition

by determining whether the law affords a remedy on the facts alleged.                    Hayes v.


University Health Shreveport, LLC, 2021- 01601 ( La. 1/ 7/ 22),                  So. 3d ,


2022 WL 71607, * 3).          In the context of the exception, a " cause of action" is defined


as the operative facts that give rise to the plaintiff's right to judicially assert the

action against the defendant. Carr v. Sanderson Farms, Inc.,              2016- 1064 ( La. App.

1st Cir. 2/ 17/ 17),    215 So.3d 437, 440. No evidence may be introduced to support or

controvert the exception.        La. Code Civ. P. art. 931.      The exception is triable solely

on the face of the petition and any attached documents, with the well -pleaded

allegations of fact accepted as true.           See Reynolds v. Bordelon, 2014- 2362 ( La.


6/ 30/ 15),    1. 72   So. 3d 589,   594- 95,   Carr, 215    So.3d at 440.      The burden of


demonstrating that a petition fails to state a cause of action is on the mover. Kunath

v. Gafford, 2020- 01266 ( La. 9/ 30/ 21),             So. 3d ,         n.6 ( 2021 WL 44725709

 4 n.6) The issue at the trial of the exception is whether, on the face of the petition,


the plaintiff is legal entitled to the relief sought. Hayes,            So. 3d at (     2022 WL


71607, * 3).


        Because the exception of no cause of action raises a question of law and the


trial court' s decision is based solely on the sufficiency of the petition, review of the

trial court' s ruling on the exception is de novo. Scheffler v. Adams &               Reese, LLP,


2006- 1774 ( La. 2/ 22/ 07), 950 So. 2d 641, 647.         The pertinent inquiry is whether, in

the light most favorable to the plaintiff, and with every doubt resolved in the

plaintiffs favor, the petition states any valid cause of action for relief. Scheffler,

                                                  8
950 So. 2d at 647.     Every reasonable interpretation must be accorded the language

used in the petition in favor of maintaining its sufficiency and affording the plaintiff

the opportunity of presenting evidence at trial. Kunath,            So. 3d at      n.6 ( 2021


WL 4472570, * 4 n.6).


       The right of access to public records is guaranteed by the Louisiana

Constitution and the public records law. La. Const. art. XII, § 3; La. R.S. 44: 1, et


seq.   Any person may obtain a copy of any public record, in accordance with the

public records law, except as otherwise provided by that or other specific law.            La.


R.S. 44: 31B.   These constitutional and statutory rights of access to public records

should be construed liberally, and any doubt must be resolved in favor of the public' s

right to see. Shane v. Parish of Jefferson, 2014- 2225 ( La. 12/ 8/ 15), 209 So. 3d 726,


735.


       Providing access to public records is a responsibility and duty of the

appointive or elective office of a custodian and the custodian' s employees.           See La.


R.S. 44: 31A; Parish of Ascension v.            Wesley,   2019- 0364 ( La.      App.   1st Cir.


12/ 12/ 19), 291 So. 3d 730, 735. A " custodian"       is the public official or head of any

public body having custody or control of a public record, or his specifically

authorized representative.     La. R.S. 44: 1A( 3).   A "public body" includes:

       any branch, department, office, agency, board, commission, district,
       governing       authority,   political   subdivision,   or         committee,
                                                                    any
       subcommittee,       advisory board, or task force thereof,         any     other
       instrumentality of state, parish, or municipal government, including a
       public or quasi -public nonprofit corporation designated as an entity to
       perform a governmental or proprietary function, or an affiliate of a
       housing authority.

La. R.S. 44: 1A( 1).


       TCM, the Duval and St. Martin law firms, and the individual attorneys who


are members of those firms and named as defendants, contend that TPCG fails to

state a cause of action against them because they are private law firms or attorneys.

They further contend that they are neither public bodies nor custodians of records.

                                                E
        TPCG does not dispute that these defendants are private law firms and


attorneys.    However, TPCG contends that whether a party is an " instrumentality of

state, parish, or municipal government,"        and therefore a " public body" as defined by

La. R. S. 44: 1 A( 1),   is determined by examining the connection between the particular

governmental        body    and   the   potential    instrumentality.   In   conducting   this



examination,      TPCG contends the court must consider whether the potential


instrumentality performs governmental functions for a governmental body and

involves public funds. TPCG argues that under the facts of this case, the Duval and


St. Martin firms, "       and possibly TCM," are instrumentalities of Waitz, a public

official undisputedly subject to the public records law; therefore, all of these attorney

and law firm defendants should be considered public bodies and custodians of


records.
             TPCG further argues that in performing services under the legal services

contract with Waitz, the Duval and St. Martin firms are performing functions of

DNR as well as TPCG, which further subjects them to the public records law.


        The trial court rejected TPCG' s arguments, explaining:

        TPCG relies on a handful of cases, which are not applicable. TPCG
        repeatedly cites Hatfield v. Bush, 572 So. 2d 588, 591 [( La. App. 1st Cir.
        1990)]. Hatfield v. Bush dealt with a public records request to a District
        Attorney. It established that they could not extend a public records
        request to [ a] District Attorney nor could they extend such a request to
        the private law firms and private attorneys who are not public officials.
        Similarly, State ex rel. Guste v. NICHOLLS Coll. Found., 564 So. 2d
        682, 685 [( La. 1990),]does not apply in this case at hand. That matter
        concerned a request for records regarding payments made by one non-
        profit educational corporation to another from public funds obtained
        from students at Nicholls State University. The court held that it could
        not determine on the record whether the Defendants were in fact a
         Public body". However, the court found that the funds were public
        funds, and that the federation which paid the funds to the Defendant
        were a public body. Therefore, the State was entitled to inspect the
        books and records but were limited to those related to receipts and
        expenditure of public funds.      As such, Nicholls does not have a bearing
        on the case at hand.


        For similar reason, New Orleans Bulldog Society v. La. Society for the
       Prevention of Cruelty to Animals, [ 2016- 1809 (La. 5/ 3/ 17),] 222      So. 3d
       679, 681, does not apply in this case as well. In that matter, the       Court
        considered whether the Louisiana Society for the Prevention of Cruelty

                                                10
      to Animals, otherwise known as " LSPCA", was subject to the Public
      Records Law.    As shown in that matter, one of the LSPCA' s primary
       functions was to provide mandated animal control services to the City
      of New Orleans in accordance with a City Ordinance. The       court found
      that the [ LSPCA] " acts under color of City authority"       through its
       investigation and enforcement of Chapter 18 infractions, issuance of
       citations, and appearance in court on related matters of animal control.
      Id. at 685.    As such the LSPCA was considered a "          quasi -public

       corporation designated as an entity to perform a governmental or
       proprietary function" under the Public Records Law.

       Unlike in the case[ s] cited by TPCG, [ the Duval and St. Martin law
       firms] are private firms with no substantial ties or relationships to any
       public entity. They are not transformed into public bodies solely as a
       result of their legal representation of Mr. Waitz.          They are not
        instrumentalities"   of the State of Louisiana.   The legal [   s] ervices

        c] ontract, which is the only casual linkage between the private firms
       and Mr. Waitz, identifies Mr. Waitz as the " Client" and [ the Duval and
       St. Martin law firms] as his " Attorneys."   Neither [ the Duval nor St.
       Martin law firm has] entered into any contracts with the State, nor are
       they acting as agents or instrumentalities of the State or performing any
       functions for the State.


       We agree with the trial court' s well -reasoned analysis. TPCG has not alleged


facts to establish that the Duval and St. Martin law firms are anything other than

private law firms hired to represent Waitz. TPCG' s argument that their contractual


association with Waitz ( or DNR) subjects these private law firms and attorneys to


the public records law is unfounded and lacks legal support. Notably, such a finding

could have far-reaching ramifications, subjecting private law firms throughout the

state to the public records law based on their representation of public entities or

officials.




       Based on our de novo review, we find that TPCG has failed to allege facts that

state a cause of action under the public records law against the Duval and St. Martin


law firms, or Duval and Bourque, the individual attorneys named as custodian of

records for those firms.


       TPCG' s claims against TCM are even more attenuated than those against the


Duval and St. Martin law firms, as they are based on the bare allegations that TCM

represented other parishes in lawsuits against Freeport-McMoRan. When accepted



                                          11
as true and viewed in the light most favorable to TPCG, none of the alleged facts


support a finding that TCM, itself, is a public body or custodian of public records

under the public records law. Thus, TPCG has also failed to state a cause of action


against TCM or Carmouche, the individual attorney named as TCM' s custodian of

records.




        Waitz, however, is the District Attorney for Terrebonne Parish and special
                                       5
designee of the DNR secretary.             In contrast to the private law firm and attorney

defendants, Waitz does not dispute that he is subject to the public records law.


Rather, Waitz maintains that he complied with TPCG' s public records requests by

providing all responsive, non -privileged, and non -confidential documents in his


possession.    Waitz asserts that TPCG fails to state a cause of action against him for


production of the other requested documents because those records are " plainly


exempted" from the public records law as privileged attorney client communications

and attorney work product.'


        Article 12, section 3 of the Louisiana Constitution mandates that "[              n] o person



shall be denied the right to ... examine public documents, except in cases established


by law." The right of access to public records is fundamental; therefore, access may

be denied only when the law specifically and unequivocally denies access.                     See La.


R. S. 44: 4. 1; Angelo Iafrate Construction, L.L.C. v. State ex rel. Department of

Transportation &        Development, 2003- 0892 (La. App. 1 st Cir. 5/ 14/ 04),           879 So. 2d




5
       As previously indicated, TPCG has challenged the appointment in a separate suit that has
now been remanded to the trial court for further proceedings.         See Terrebonne Parish
Consolidated Government,            So. 3d at (    2021 WL 6327370 at * 4). Our analysis in this
appeal is based solely on the record before us and specifically the facts alleged in the petition filed
in this suit, which includes the fact that Waitz was appointed as special designee of the DNR
secretary. Nothing in this opinion should be construed as an opinion with regard to the propriety
of that designation.

6
       We note that in responding to TPCG' s public records requests, Waitz did not state that the
requested documents were exempt from the Public Records Law. In response to the original
request, Waitz stated the unproduced documents were not in his possession and, in response to the
request for agreements with Freeport- McMoRan, Waitz stated he did not possess and was not
aware of any documents or public records that would be responsive to the request.


                                                  12
250, 254, writ denied, 2004- 1442 ( La. 9/ 24/ 04), 882 So. 2d 1131.       Public records


requests must be analyzed liberally in favor of free and unrestricted access to the

record.      Hilliard v. Litchfield, 2001- 1987 ( La. App. 1st Cir. 6/ 21/ 02),   822 So. 2d


743, 746.      Exemptions to the public records law must be narrowly construed, with

any doubt resolved in favor of the public' s right of access.     See Landis v. Moreau,


2000- 1157 ( La. 2/ 21/ 01), 779 So. 2d 691, 694; Angelo Iafrate Construction, 879


So. 2d at 257- 58.


        The enforcement provision of the public records law is set forth in La. R.S.


44: 35, which pertinently provides:

        A.       Any person who has been denied the right to inspect, copy,
        reproduce,  or obtain a copy or reproduction of a record under the
        provisions of this Chapter ... may institute proceedings for the issuance
        of a writ of mandamus, injunctive or declaratory relief, together with
        attorney fees, costs and damages as provided for by this Section....

        B.      In any suit filed under Subsection A above, the court has
        jurisdiction to enjoin the custodian from withholding records or to issue
         a writ of mandamus ordering the production of any records improperly
        withheld from the person seeking disclosure. The court shall determine
        the matter de novo and the burden is on the custodian to sustain his
        action.  The court may view the documents in controversy in camera
        before reaching a decision....

See Misita v. St. Tammany Parish Government, 2018- 1595 ( La. App.                   1st Cir.


9/ 11/ 19), 286 So. 3d 440, 444, writ denied, 2019- 01877 ( La. 1/ 28/ 20), 291 So. 3d


1060.


        In support of his argument, Waitz relies on La. R. S. 44: 4. 1C, which provides:

        The provisions of [ the public records law] shall not apply to any
        writings, records, or other accounts that reflect the mental impressions,
        conclusions, opinions, or theories of an attorney or an expert, obtained
        or prepared in anticipation of litigation or in preparation for trial.


        We reiterate that our review is limited to the facts alleged in the petition and

attached documents.        TPCG' s public records requests, which were attached to its


petition, requested a multitude of items, including documents broadly described as

permits, non -permits, aerial photographs, damage assessments and models, written



                                              13
agreements, contracts, writings, expert reports and communications, and attorney


general opinions.      Thus, the issue presented is whether, based on the terms used to


identify the documents in the public records requests alone, it can be definitively

determined that these documents,        in their entirety,   are exempt from the public


records law under La. R.S. 44: 4. 1. C. We conclude that this determination cannot be


made at this juncture, based solely on the allegations of the petition and attached

documents.


        As described in the public records requests, it appears likely that some of the

requested documents are exempt from production under La. R.S. 44: 4. 1. C; however,


it appears just as likely that some are not. For example, TPCG requested aerial

photographs and the Louisiana Supreme Court "          has held that the attorney work

product exception to general discovery refers only to writings and does not include

tangible things such as ...    photographs."    Landis, 779 So. 2d at 697. Furthermore,


the fact that a requested record may contain nonpublic material does not necessarily

mean access to the entire record is restricted. Times Picayune Pub. Corp. v. Board

of Supervisors of Louisiana State University,            2002- 2551 ( La.   App.   1st Cir.


5/ 9/ 03), 845 So. 2d 599, 605- 06, writ denied, 2003- 1589 ( La. 9/ 5/ 03), 852 So. 2d


1044.    The custodian has a duty to segregate public records from other records and

make the public record available for examination.              See La. R.S.    44: 33A( 1);


Vandenweghe v. Parish of Jefferson, 2011- 52 (          La. App. 5th Cir. 5/ 24/ 11),    70


So. 3d 51, 58, writ denied, 2011- 1333 ( La. 9/ 30/ 11), 71 So. 3d 289.   Additionally, the

privilege created by the work product doctrine is qualified, not absolute.         Landis,


779 So. 2d at 697.


        As the party seeking to prevent disclosure, Waitz bears the burden of proving

that the records are exempt from the provisions of the public records law. See La.

R.S. 44: 31B( 3);   La. R.S. 44: 35B; Kyle v. Perrilloux, 2002- 1816 ( La. App. 1st Cir.
11/ 7/ 03),   868 So.2d 27, 30. Any exemption to the public records law is in derogation

                                               14
of the public' s right to be reasonably informed and must be narrowly interpreted.

Stevens v. St.   Tammany Parish Government,              2017- 0959 (      La. App.    1st Cir.


7/ 18/ 18), 264 So. 3d 456, 461, writ denied, 2018- 2062 ( La. 2/ 18/ 19), 265 So. 3d 773.


 Whenever there is doubt as to whether the public has the right of access to certain


records, the doubt must be resolved in favor of the public' s right to see; to allow


otherwise   would    be   an   improper   and    arbitrary   restriction    on   the   public' s



constitutional rights."   Shane, 209 So. 3d at 735.      In light of these legal precepts,


Waitz' s argument that every requested document is plainly exempt from the public

records law pursuant to La. R.S. 44: 4. LC fails.


       Waitz further cites La. R.S. 44: 4( 15), which provides that the public records


law does not apply "[ t]o any pending claims or pending claim files in the custody or

control of the office of risk management, division of administration, or similar


records in the custody of any municipality or parish[.]"        This argument appears to


be raised for the first time on appeal.    As a general rule, appellate courts will not


consider issues that were not raised in the pleadings, were not addressed by the trial

court, or are raised for the first time on appeal.     See Uniform Rules of Louisiana


Courts of Appeal, Rule 1- 3.     Further, Waitz does not explain how the requested


documents can be considered pending claims or files in the custody of the office of

risk management or similar records in the custody of a municipality or parish. Thus,

we do not consider the argument further.


        After de novo review of the facts alleged in the petition and attached


documents, when viewed in the light most favorable to TPCG and with every doubt

resolved in TPCG' s favor, we find that TPCG has stated a cause of action against

Waitz under the public records law. Whether a plaintiff will prevail on the merits is


not an appropriate consideration on an exception of no cause of action.                Bergen


Brunswig Drug Company v. Poulin, 93- 1945 ( La. App.                1st Cir. 6/ 24/ 94), 639


So. 2d 453, 458.     Thus, we remand this matter to the trial court for further


                                            15
proceedings, including consideration of TPCG' s argument that Waitz is the owner

or is in control of the requested legal files in the possession of his attorneys, the


Duval and St. Martin law firms.            On remand, the trial court has the opportunity to

hold a contradictory hearing,' the discretionary authority to conduct an in camera

review of the documents, and the ability to determine whether the documents are

exempt from disclosure.             See La. R.S.        44: 35B;   Landis,     779 So. 2d at 698;


Vandenweghe, 70 So. 3d at 59.


                                          CONCLUSION


         For the foregoing reasons, we affirm the trial court' s judgment insofar as it

sustained exceptions of no cause of action and dismissed TPCG' s claims against the


defendants Duval, Funderburk, Sundbery, Richard & Watkins, APLC; Stanwood R.

Duval; St. Martin & Bourque, LLC; Charles C. Bourque; Talbot, Carmouche &


Marcello; John H. Carmouche; and Victor L. Marcello. We reverse the trial court' s


judgment insofar as it sustained the exception no cause of action and dismissed

TPCG' s claims against Joseph L. Waitz, Jr. Costs of this appeal in the amount of


    4, 316. 35 are assessed to Joseph L. Waitz, Jr.


         AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.




7
         Since the trial court found TPCG failed to state a cause of action as to any of the defendants,
we find no merit in TPCG' s arguments on appeal that the trial court erred in failing to conduct a
contradictory hearing before dismissing the claims. See Chapman v. District Attorney, 2005-
0577 ( La. App. 1 st Cir. 3/ 29/ 06), 934 So. 2d 128, 130; Wallace v. Ware, 94-2204 ( La. App. 1 st
Cir. 6/ 23/ 95), 657 So. 2d 734, 737.   Moreover, we find the arguments moot since this matter is
being remanded for further proceedings.
                                                   16
4ERREBONNE         PARISH
CONSOLIDATED GOVERNMENT
                                                          NUMBER 2021 CA 0578




VERSUS                                                    COURT OF APPEAL


DUVAL, FUNDERBURK, SUNDBERY,                              FIRST CIRCUIT
RICHARD & WATKINS, APLC AND
STANDWOOD R. DUVAL, ST. MARTIN &                           STATE OF LOUISIANA
BOURQUE, LLC AND CHARLES C.
BOURQUE, JOSEPH L. WAITZ, JR.,
DISTRICT ATTORNEY TERREBONNE
PARISH, 32ND JDC


BEFORE: LANIER, WOLFE, AND BURRIS,, Ji.


LANIER,     J.,   AGREES      IN   PART,     DISSENTS       IN   PART,      AND     ASSIGNS
REASONS.


       I agree with the majority as to the reversal of the trial court' s judgment insofar

as it sustained the exception no cause of action and dismissed TPCG's claims against


Joseph L. Waitz, Jr., and as to the affirmance of the trial court' s judgment insofar as


it sustained an exception of no cause of action and dismissed TPCG' s claims against


the defendant Talbot, Carmouche & Marcello; and John H. Carmouche.


       However, I respectfully disagree with the majority as to the affirmance of the

trial court' s judgment insofar as it sustained exceptions of no cause of action and


dismissed TPCG' s claims against the defendants Duval,               Funderburk, Sundbery,

Richard & Watkins, APLC; Stanwood R. Duval; St. Martin & Bourque, LLC; and


Charles C. Bourque.     I believe that they may qualify as custodians of public records

under the definition of La. R.S. 44: IA(3), which defines custodian as " the public


official or head of any public body having custody or control of a public record, or

a representative specifically authorized by him to respond to requests to inspect any

such public records,"      The majority recognized that Waitz is a special designee of

the DNR secretary. Therefore, any attorney representing Waitz could be considered

a custodian for purposes of La. R. S. 44: 1A( 3).     Thus, I respectfully dissent in part.



1 The Honorable William J. Burris, retired, is serving pro tempore by special appointment of the
Louisiana Supreme Court.